Citation Nr: 1531621	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability (fracture of bilateral lamina at C2 and degenerative joint disease).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the North Little Rock, Arkansas, RO, which granted service connection for a cervical spine disability (fracture of bilateral lamina at C2).  Degenerative joint disease was added to the characterization of the disability when a statement of the case was issued in July 2008. 

In August 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

In December 2009, the Board remanded the case for further evidentiary development.  The Board remand specifically instructed the agency of original jurisdiction (AOJ) to provide the Veteran an examination to evaluate the severity of his service-connected cervical spine disorder.  The record indicates that the Veteran failed to appear for a VA examination in about March or April 2010.

In January 2011, the Board again remanded this issue for additional development.

In February 2015, the Veteran testified at a Travel Board Hearing before the undersigned VLJ.  Unfortunately, due to technical difficulties, the tape of the hearing was inaudible, and so no hearing transcript was able to be prepared.  The Veteran was notified of this and afforded the opportunity for another Board hearing, but declined.

Additionally, in April 2015, the Veteran was also advised of his right to a third hearing pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, he chose to waive his right to the additional hearing by a third individual. 

The Board also notes that in Arneson, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. §7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, the VLJ who conducted the August 2009 hearing retired and hence is no longer employed by the Board.  As noted above, the Veteran has repeatedly declined an opportunity for an additional hearing.  Accordingly, as the Veteran has therefore provided hearing testimony before only one VLJ who will be involved in the adjudication of his claim, a panel decision is not necessary.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to an initial rating in excess of 10 percent for a cervical spine disability (fracture of bilateral lamina at C2 and degenerative joint disease).

The Veteran's last VA examination for his cervical spine disability took place in August 2007.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Additionally, VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

VA treatment records demonstrate that an August 2014 neurosurgery report indicated that the Veteran had complaints of pain in the neck and numbness in both arms.  The treating physician reported that the cervical spondylosis in both arms was getting worse per an MRI.  A provisional diagnosis of cervical radiculopathy was provided with loss of the normal lordotic curve.

In this connection, as possible worsening of the Veteran's service-connected cervical spine disability has been demonstrated by the August 2014 treatment records, the Board believes that a medical examination assessing the current severity of the Veteran's a cervical spine disability (fracture of bilateral lamina at C2 and degenerative joint disease) is necessary to adequately decide this claim. 

Additionally, the Board also finds that the clinical record indicates the Veteran experiences neurologic impairment related to his service-connected cervical spine disability, to include radiculopathy.  However, before a separate evaluation for such impairment may be assigned, the Veteran must undergo an additional VA examination and opinion to determine the nature, etiology and severity of any such impairment.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected cervical spine disability and any associated neurological impairment, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

The Board notes also that the Veteran has previously refused to report to scheduled VA examinations of his cervical spine disability.  In that regard, the Board points out that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim may simply be rated based on the evidence of record. In instances where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claimant's failure to report for a scheduled examination may serve as a basis for denial.  38 C.F.R. § 3.655(a), (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected cervical spine disability, including the question of potentially related upper extremity cervical radiculopathy.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should specifically identify any evidence of radiculopathy due to the service-connected cervical spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  If there is no secondary radiculopathy or other neurologic impairment, the examiner must so state.  Any functional impairment of the extremities due to the Veteran's service-connected cervical spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected residuals of compression fracture, L2-3 with spondylolysis on his ability to work. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




